574 F.2d 1361
Richard DEVOLD, Petitioner-Appellant,v.Frank Blackburn, Warden, Respondent-Appellee.
No. 77-3150Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 16, 1978.

Richard Devold, pro se.
Samuel C. Cashio, Maringouin, La., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Louisiana.
Before BROWN, Chief Judge, COLEMAN and VANCE, Circuit Judges.
PER CURIAM:


1
Richard Devold entered a plea of guilty to a charge of second degree murder in Louisiana state court and was sentenced to life imprisonment.  He then sought a writ of habeas corpus in the state courts and, after exhausting his state remedies, filed for relief under 28 U.S.C. § 2254, claiming that the guilty plea was not voluntarily and intelligently entered and that his court-appointed counsel rendered ineffective assistance.  The District Court denied relief and this appeal followed.  We affirm.


2
Devold asserts that his guilty plea was based on his attorney's advice that he would receive a maximum sentence of twenty years and that he could not afford to pay for a jury trial.  The transcript of the plea hearing shows that before accepting the guilty plea, the trial judge asked Devold whether he knew that he would receive a life sentence if he pleaded guilty, advised him of the rights that he was waiving by his guilty plea, and elicited statements to assure the Judge that Devold understood the basis for his plea.  The record thus shows that the hearing fully met the requirements of Boykin v. Alabama, 1968, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274; see also Davis v. Wainwright, 5 Cir., 1977, 547 F.2d 261, 264-65.


3
Devold attempts to bolster his claim by asserting that his counsel's advice and failure to investigate his case denied him effective legal assistance.  The District Court found otherwise, and we affirm.  Counsel met his duty of ascertaining "if the plea is entered voluntarily and knowingly," Herring v. Estelle, 5 Cir., 1974, 491 F.2d 125, 128.


4
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I